Case: 20-20596     Document: 00516070158         Page: 1     Date Filed: 10/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 26, 2021
                                  No. 20-20596
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Walter Rodriguez-Ramirez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CR-253-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Walter Rodri-
   guez-Ramirez, has moved for leave to withdraw and has filed a brief in ac-
   cordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
   Flores, 632 F.3d 229 (5th Cir. 2011). Rodriguez-Ramirez has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20596     Document: 00516070158          Page: 2    Date Filed: 10/26/2021




                                   No. 20-20596


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the ap-
   peal presents no nonfrivolous issue for appellate review. Accordingly, we lift
   the abeyance previously imposed in this matter. Counsel’s motion for leave
   to withdraw is GRANTED, counsel is excused from further responsibili-
   ties herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2